Citation Nr: 0730801	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  99-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
problems, to include vasomotor rhinitis, rhinosinusitis, 
sinus congestion, headaches (upper respiratory problems and 
headaches), claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle aches, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

4.  Entitlement to service connection for blackouts, claimed 
as due to an undiagnosed illness.

5.  Entitlement to service connection for gastrointestinal 
problems, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for sore joints, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for 
forgetfulness/memory loss (memory loss), claimed as due to an 
undiagnosed illness.

8.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.

9.  Entitlement to service connection for loss of sleep, 
claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for recurring fevers, 
claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for right shoulder 
strain.

12.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

13.  Entitlement to an effective date prior to July 20, 1995, 
for service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from January to September 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claims of service 
connection for upper respiratory problems and headaches, 
muscle aches, fatigue, blackouts, gastrointestinal problems, 
sore joints, loss of sleep, memory loss, hair loss and 
recurring fevers, all asserted as secondary to undiagnosed 
illness related to his service in the Southwest Asia theater 
of operations during the Persian Gulf War, as well as right 
shoulder sprain.  In that same rating action, the RO granted 
service connection for lumbosacral strain and assigned an 
initial 10 percent evaluation, effective July 20, 1995.  The 
veteran perfected a timely appeal of this determination to 
the Board, to include a challenge to both the evaluation 
assigned for the veteran's service-connected lumbosacral 
strain and the effective date of service connection for that 
disability.

Because the veteran has disagreed with the initial rating 
assigned for his lumbosacral strain, the Board has 
recharacterized the claim as reflected on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2004, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (formerly 
known as a Member of the Board).  The Board notes that the 
veteran was unrepresented at the hearing.  

In September 2007, Disabled American Veterans (DAV) filed 
motion indicating that they had recently been appointed to 
act as the veteran's accredited representative.  DAV 
requested that the veteran be granted a video hearing because 
he felt that his pro se appearance in September 2004 placed 
him at a disadvantage because he was not adequately prepared.  

In September 2007, for good cause shown, the undersigned 
Veterans Law Judge granted the representative's motion.  38 
C.F.R. § 20.700(e) (2006).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

Schedule the veteran for a Board video-
conference hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



